Citation Nr: 1216112	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   

In such decision, the RO characterized the issue as whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for a back injury.  Specifically, the RO indicated that the Veteran's original claim for service connection, which was filed in May 1976, had previously been denied in a June 1976 decision, of which he was notified of in a June 17, 1976, letter, and since he did not appeal, the decision was final.  However, such letter did not deny the Veteran's claim.  Rather, the June 17, 1976, letter requested that the Veteran submit additional evidence to support his claim.  He was specifically advised that the evidence should be submitted within 60 days from the date of the letter and must be received by VA within one year from the date of the letter; otherwise, no benefits would be payable on the basis of the pending claim.  Additionally, the Veteran was not provided with his appellate rights in connection with the letter.  

Therefore, the Board finds that the June 1976 letter did not deny the Veteran's claim; however, since he did not respond to the June 1976 letter, his May 1976 claim is deemed abandoned.  In this regard, VA regulations provide that where evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.158(a) (2011); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) (where evidence supporting claim not furnished within one year of request, claim considered abandoned under section 3.158(a)).  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based upon such evidence shall commence not earlier than the date of filing the new claim.  Id.  Therefore, while the Veteran abandoned his May 1976 claim and VA received his new claim in July 2007, there is no prior final denial.  As such, his claim will be reviewed on a de novo basis and has been characterized as such on the first page of this decision.  

In connection with this appeal, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in June 2010; a transcript of that hearing is associated with the claims file.  In June 2011, the Veteran submitted additional evidence and, in August 2011, his representative waived RO consideration of such evidence.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider it.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At his Board hearing and in documents of record, the Veteran contends that he injured his back while serving in Vietnam when he jumped into a bunker while under attack.  Specifically, he alleges that his feet hit the front part of it and he fell backward against the leading edge of the bunker and hurt his back.  The Veteran states that he has experienced back pain since such in-service injury.  Therefore, he claims that service connection for a low back disorder is warranted.

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to his back.  However, he has competently and credibly testified to an in-service back injury and has submitted corroborating lay statements.  In this regard, the Veteran's description of his injury is consistent with the place, type, and circumstances of his service.  Moreover, he has submitted numerous buddy statements attesting to the pain he experienced, the restriction of activities, and use of crutches or a cane subsequent to the injury.  Furthermore, in a June 2011 statement, W.S. reported that he and the Veteran were sharing a "fighting hole" when they received incoming fire.  As such, when they were scrambling out of their hole, the Veteran, wearing full equipment, fell forward and then bounced back, slamming the small of his back against a rear wall of sandbags and falling into a sitting position.  

Based on the Veteran's competent and credible testimony, as well as the former servicemember statements that are consistent with such testimony, the Board finds that the Veteran injured his back while serving in Vietnam.  Additionally, the record reflects current diagnoses of degenerative disc disease and degenerative joint disease of the back.  Such also shows that the Veteran has undergone multiple back surgeries with residuals.  

In order to determine whether the Veteran's current low back disorder is related to his in-service injury, he was afforded a VA examination in March 2010.  At such time, the examiner noted the Veteran's relevant history, to include a description of the in-service injury, lay statements attesting to back problems from 1967-1969, and reference to one, possibly two, hospitalizations in the early 1970's, but records of such were reported to be no longer available.  He also observed that the Veteran was hospitalized at the VA Medical Center in Topeka, Kansas, in May 1976, and complained of bilateral back problems in December 1979 a day after using a sledgehammer.  Records dated in 2000 revealed a diagnosis of intervertebral disc syndrome and he underwent two microdisketomies.  In January 2004, the Veteran sustained a Worker's Compensation injury to his back.  

The examiner specifically noted that the 1976 hospitalization report reflected that the Veteran's back pain began in 1968, for which he was treated in traction, and received a manipulation under general anesthesia in 1970.  Such also indicated that he had been asymptomatic since and, three weeks prior to admission, the Veteran slipped wrenched his back.  The examiner stated that such history implied that the Veteran had no back problems between 1970 and 1976, which would indicate that whatever back condition or injury was sustained during service was most probably an acute, self-limiting condition, rather than an ongoing, gradually worsening, chronic condition.  He also noted that, since leaving service, the Veteran incurred several back conditions and injuries, with multiple treatments and surgeries.  

The examiner further observed that the May 1976 hospitalization report indicated a diagnosis of lumbar canal stenosis, which was again mentioned as present in a CT scan in July 2005.  He indicated that lumbar canal stenosis may be a primary, i.e., present at birth, condition, or acquired, i.e., developing later in life and usually a result of degenerative changes in the spine that occur with aging.  It was not usually associated with injury.

Following a review of the claims file, an interview with the Veteran, and a physical examination, the examiner determined that there was no direct medical evidence to link the Veteran's current condition to his military service, to include his reported jump into a foxhole.  As such, he opined that it was not at least as likely as not that the Veteran's current back condition is connected to his military service.  

The Board finds that a remand is necessary in order to obtain an addendum from the March 2010 VA examiner.  In this regard, the examiner raised the issue of whether the Veteran's lumbar canal stenosis was a congenital or developmental condition or an acquired condition.  At his June 2010 Board hearing, the Veteran contended that, if he had stenosis prior to his military service, it was aggravated by jumping into the foxhole.  In this regard, it is unclear whether the Veteran's lumbar canal stenosis is considered a congenital or developmental defect or disease, or an acquired condition.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).   Therefore, as to the Veteran's lumbar canal stenosis, the examiner is requested to offer an opinion regarding: (i) whether it constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.

Furthermore, the Board observes that the examiner appears to base his opinion, in part, on the lack of back problems between 1970 and 1976, which he found would indicated that whatever back condition or injury was sustained during service was most probably an acute, self-limiting condition.  However, in a February 2009 statement, B.A., a friend of the Veteran, indicated that she recalled the Veteran having problems with back pain in the early 1970's, which implies beyond 1970.  Additionally, at the Veteran's June 2010 Board hearing, his current spouse testified that she met him in 1973 and he had back problems the entire time she's known him.  As such, the examiner should be requested to review such statements and offer an addendum opinion as to whether the Veteran's low back disorder is related to service, to include his acknowledged in-service injury, in light of such statements regarding continuous back pain. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the March 2010 VA examiner for an addendum opinion.  If the original examiner is no longer available to provide the requested opinion, another equally qualified VA examiner shall provide the necessary opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.  

After reviewing the claims file and a copy of this Remand, the examiner should offer an opinion on the following:

Relevant to the Veteran's diagnosed lumbar canal stenosis:

(a)  Does it constitute a defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b)  If the Veteran's lumbar canal stenosis is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?

(c)  If the examiner finds that the Veteran's lumbar canal stenosis is a disease, was it aggravated by his military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.   

For any other diagnosed low back disorder: 

The examiner should review B.A.'s and the Veteran's spouse's statements indicating that they witnessed the Veteran experience back pain in the early 1970's and since 1973, respectively.  Thereafter, he should offer an opinion as to whether it is at least as likely as not that his low back disorder is a result of his military service, to include his injury when he jumped into a bunker.  In this regard, the examiner is advised that the Board has found the Veteran's report of such injury to be competent and credible.  

The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


